         Case 2:96-cv-00015 Document 70 Filed 12/23/20 Page 1 of 1


1

2

3                             UNITED STATES DISTRICT COURT

4                                    DISTRICT OF NEVADA

5                                                 ***

6     AMERICAN TECHNOLOGY                               Case No. 2:96-cv-00015-DWH-RJJ
      CORPORATION,
7                                                                    ORDER
                                    Plaintiff,
8           v.

9     PAT MAH, et al.,

10                              Defendants.

11

12         This matter is before the Court to clarify the order filed on March 30, 1999. (ECF

13   No. 37.)

14         Upon further review of the case, it was noted there was no directive as to the

15   $50,000.00 surety bond posted by Neil J. Beller on behalf of Plaintiff American

16   Technology Corporation on January 24, 1997, Bond No. NV 22911, Receipt No. 54958.

17   (ECF No. 32.)

18         It is therefore ordered that the $50,000.00 surety bond posted in this matter is fully

19   exonerated.

20         DATED THIS 23rd Day of December 2020.

21

22

23
                                                 MIRANDA M. DU
24                                               CHIEF UNITED STATES DISTRICT JUDGE

25

26

27
28
